TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00823-CV


EnerVest Operating, L.L.C., Appellant

v.

Perry Molett, Appellee




FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
NO. 14,542, HONORABLE DAN R. BECK, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant EnerVest Operating, L.L.C. (EnerVest), has filed an interlocutory appeal
from the district court's order denying EnerVest's motion to compel arbitration in an underlying
personal injury lawsuit.  See Tex. Civ. Prac. & Rem. Code Ann. § 171.098(a)(1) (West 2011).  The
interlocutory appeal is currently pending in this Court, with the brief of appellee Perry Molett due to
be filed by May 29, 2012.  Meanwhile, the underlying suit is currently set for trial in the district court
beginning on May 7, 2012.  On March 30, 2012, EnerVest filed a motion for continuance of the
trial setting, citing the pending appeal of the arbitration ruling.  On April 12, the district court denied
the motion.
		EnerVest has now filed with this Court an emergency motion for temporary relief,
seeking to stay commencement of trial in the underlying proceeding pending resolution of its
appeal of the arbitration issue.  See Tex. R. App. P. 29.5(b).  EnerVest urges that proceeding to trial
will deprive it of any rights it possesses to arbitration before this Court can determine or enforce
those rights and concomitantly render this appeal moot.
		We agree with appellant that temporary relief is warranted in this case.  Accordingly,
we grant the emergency motion for temporary relief to the extent of staying the trial scheduled for
May 7, 2012, pending our disposition of the interlocutory appeal.  See Tex. R. App. P. 29.3.
		It is ordered May 1, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose